Citation Nr: 0737291	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the right 
side, to include the right hand and fingers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1979 to November 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina dated in February 2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Arthritis of the right side, to include the right hand 
and fingers was not present in service or within a year of 
the date of service separation, and is not shown to be 
related to service nor to be proximately due to or the result 
of a service-connected disability.


CONCLUSION OF LAW

Arthritis of the right side, to include the right hand and 
fingers was not incurred in or aggravated by service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2003 and March 2006.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran requested and then cancelled a hearing 
before the Board in June 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the March 2006 letter.  Any failure in the timing 
of VCAA notice by the RO constituted harmless error.  See 
also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There 
has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007)).

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Based on 
the foregoing, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran contends that she has arthritis of the right 
side, including the right hand and fingers that began in 
service or, in the alternative, are due to her service-
connected right rotator cuff or residuals of laceration of 
the right thumb.  Service medical records reflect no 
treatment for arthritis of the right side, including the 
right hand or fingers.  In April 1980 she was treated for 
laceration of the right thumb incurred while cleaning a 
mirror.  The wound was cleaned and a dressing was applied, 
and changed for the next several days until it healed.  In 
May 1984 she was treated for contusion of nails 3 and 4 of 
the right hand after slamming a door on the nails.  In 
January 1985, she apparently injured a finger, requiring 
sutures and a splint.  The exact finger was not identified in 
the records. 

VA treatment records show that in 1999 the veteran sought 
treatment for problems with her right hand.  Plastic surgery 
consultation in January 2000 revealed that X-rays ordered in 
1999 were negative for the right hand.  A March 2000 
electromyogram was not suggestive of right carpal tunnel 
syndrome.  In July 2000, service connection was granted for 
residuals of laceration of the right thumb.  Additional VA 
treatment records reflect that X-rays of the right hand were 
again negative in July 2001.  

Private treatment records dated from June 1998 to October 
2000 reflect no treatment or findings related to right-sided 
arthritis.  

In October 2003, the veteran underwent VA orthopedic 
examination.  She complained of right thumb pain related to 
the original injury.  The right hand had a positive carpal-
metacarpal grind at the level of the thumb and was tender to 
palpation at the thumb metacarpal.  She had negative 
Finkelstein's and the hand was non-tender to palpation in the 
first dorsal compartment.  She had a well-healed old 
laceration at the level of the thumb, which was non-tender to 
palpation.  There was no erythema or drainage.  The 
assessment was carpal-metacarpal arthrosis, possible 
subluxation at the level of the carpal-metacarpal joint of 
the thumb, with a healed laceration without significant 
disability due to this.  The examiner noted that bilateral 
wrist X-rays were normal as noted in August 2003.  September 
2003 X-rays showed right acromioclavicular arthritis.  She 
was treated for right wrist and shoulder pain at that time.  
A November 2003 report reveals that the X-ray study of the 
right hand was negative.  

In August 2003, the veteran was treated at Berkeley Family 
Practice for bilateral wrist tendonitis.  

In October 2003, the veteran's comrade wrote a letter 
indicating that she had served with the veteran and that she 
knew her presently.  She stated that the veteran has a 
painful right thumb and shoulder, and that she was aware that 
the veteran had increased difficulty despite medication.  

The veteran underwent a VA orthopedic examination in April 
2006.  The examiner noted the veteran, who was right-hand 
dominant, had injured her right shoulder and her right hand 
in service.  The veteran reported she thought she had 
degenerative arthritis due to the injury.  The examiner 
reviewed the claims folder and examined the veteran.  After 
examination, the diagnosis was degenerative joint disease of 
the right shoulder and right rotator cuff tear.  The examiner 
opined this diagnosis was at least as likely as not related 
to service injury.  

In April 2006, the RO granted service connection for right 
shoulder rotator cuff tear with degenerative joint disease, 
and rated the disability 40 percent disabling based on 
arthritis with limited range of motion of the joint.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  38 
C.F.R. § 3.310 (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds arthritis 
of the right side to include the right hand and fingers was 
not present in service and is not shown to be related to 
service nor to be proximately due to or the result of a 
service-connected disability.  The Board finds that the 
service medical records show no problems or complaints 
related to arthritis of the right side.  Significantly, the 
veteran has complained for many years about problems related 
to the thumb and shoulder, both of which are presently 
service connected, but not the right side, or fingers other 
than the thumb.  None of the medical records provide 
objective evidence of arthritis of the right side including 
the fingers and hand.  The fact that the veteran has right 
shoulder and right thumb disability is clearly not in 
dispute.  Rather, the critical issue here is that there is no 
medically documented arthritis of the right side, including 
the hands and fingers.  

Although the November 2003 VA examination contains an 
assessment of carpal metacarpal arthrosis, the record is 
replete with X-ray evidence of normal right hand without any 
arthritis or degenerative disease.  These provide more 
probative evidence as to the lack of arthritis of the right 
side.  This negative X-ray evidence is compelling evidence 
against this claim.  

The Board finds the lack of diagnosis as to arthritis of the 
right side in the April 2006 examination report, combined 
with negative X-ray reports over a number of years, to be 
highly persuasive, as the examination reflects a thorough 
review of the claims folder and is consistent with the X-ray 
evidence of no arthritis of the right side.  

Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for chronic 
pain must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

The Board has also considered the veteran's statements that 
there she has arthritis of the right side and that there was 
a relationship between this current arthritis and service or 
her service-connected disability.  Records show she works at 
the VA medical center in the payroll office.  She is not 
competent as a lay person to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  The Board has reached 
this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the aforementioned VA examination in April 2006 
and the negative X-ray reports, after weighing all of the 
probative evidence.  In denying the claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  Hence, the appeals is denied.


ORDER

Entitlement to service connection for arthritis of the right 
side, to include right hand and fingers is denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


